Title: From John Adams to Boston Patriot, 24 September 1810
From: Adams, John
To: Boston Patriot





Quincy, September 24, 1810.


The Hague, June 15, 1782—Wrote to Secretary Livingston. “This morning, I made a visit to the grand pensionary of Holland, Mr Van Bleiswick, and had a long conference with him, concerning the plan of a treaty of commerce which is now under consideration, and endeavored to remove some of his objections; and to explain to him the grounds and reasons of certain articles which have been objected to by others, particularly the article which respects France and that which respects Spain. He made light of most of the objections which had been stated to the plan and thought it would be easy to agree upon it; but there must be time for the cities to deliberate.
I asked the grand pensionary if their high mightinesses did not intend to do us the honor soon of sending an ambassador to congress? and consuls, at least to Boston and Philadelphia. He thought it would be very proper to do both, but said they had some difficulty to find a man who was suitable and at the same time willing to undertake so long a voyage. I asked  if it would not be convenient to send a frigate to America, to carry the treaty, their ambassador and consuls altogether, when all should be ready. The pensionary answered, he could not say whether a frigate could be spared.
Very well, said I, smiling and pointing to the prince’s picture in his apartment, I will go and make my court to his highness and pray him to send a frigate to Philadelphia with a treaty, an ambassador and two consuls, and to take under her convoy, all merchant vessels ready to go. Excellent! said Mr Van Bleiswick, I wish you good luck.
We had a great deal of conversation too, concerning peace, but as I regard all this as idle, it is not worth while to repeat it. When a Minister shall appear at Paris or elsewhere, with full powers from the king of England to treat with the United States of America, I shall think there is something more than artifice to raise the stocks and lay snares for sailors to be caught by press gangs.
The Hague, July 5th 1782.—Wrote to the Secretary Livingston. “Soon after my public audience by their high mightinesses, the body of merchants of the city of Schiedam were pleased to send a very respectable deputation from among their members to the Hague to pay their respects to congress and to me as their representative, with a very polite invitation to a publick entertainment in their city, to be made upon the occasion. As I had several other invitations, from various places and provinces, (particularly from the city of Amsterdam) about the same time, and  too many affairs upon my hands to be able to accept of them, I prevailed upon all to excuse me, for such reasons as ought to be and I suppose were satisfactory. The deputies from Schiedam requested me to transmit from them the inclosed compliment to congress, which I promised to do. I was much affected with the zeal and ardor of these worthy gentlemen & their constituents, which with many other things of a similar kind, convinced me that there is in this nation a strong affection for America and a kind of religious veneration for her just cause.
The Hague, July 5, 1782—Wrote to Secretary Livingston. “I have the honor to inclose to Congress, copies in Dutch and English of the negociation which I have entered into for a loan of money. My commission for borrowing money promises to ratify what I should do; and the money lenders require such a ratification which Messrs. Willinks, Van Staphorsts, and de la Lande and Fynje have engaged, shall be transmitted. Authentic copies of the original contracts in Dutch and English are enclosed for the ratification of congress which I must entreat them to transmit by various opportunities, as soon as possible, that we may be sure of receiving it in time; for I suppose the gentlemen will not think it safe for them to pay out any considerable sum before it arrives.
Although I was obliged to engage with them to open the loan for five millions of guilders; I do not expect we shall obtain that sum for a long time. If we get a million and an half by christmas it will be more than I expect.
I shall not venture to dispose of any of this money, except for the relief of escaped prisoners, the payment of the bills heretofore drawn on Mr Laurens, which are every day arriving, and a few other small and unavoidable demands; but leave it entirely to the disposition of congress, whom I must entreat not to draw until they receive information from the directors of the loan how much money they are sure of, and then to draw immediately upon them.
These Directors are three houses, well esteemed in this republick, Messieurs Wilhem and Jan Willink, Nicholas and Jacob Van staphorst and de la Lande and Fynje.
I have made the contract upon as good terms as I could obtain, five per cent Interest—Two per cent to the house or rather to the society of houses—Two per cent to the undertakers—and half per cent for brokerage and other charges. This four and an half per cent, together with one per cent for receiving and paying of the annual interest, is to include all the expences of the loan of every sort. These are as moderate terms as any loan is done for. France gives at least as much and other powers much more.
I must beg that the ratifications of the obligations may be transmitted immediately by the way of France as well as Holland, by several opportunities.
The form of ratification must be submitted to congress. But would it not be sufficient to certify, by the Secretary in congress upon each of the copies inclosed in English and Dutch, that they had been received and read in congress, and thereupon resolved, that the original instruments executed by me, before the said notary, be, and hereby are ratified and confirmed.
The form of the obligations is such as was advised by the ablest lawyers and most experienced notaries, and is conformable to the usage when loans are made here for the seven provinces. It is adapted to the taste of this country, and is therefore long and formal; but it signifies no more in substance, than that the money being borrowed must be paid.
The Hague, July—, 1782, wrote to ——, “Sir, this war has already continued so many years, extended to so many nations, and has been attended with so many unnatural and disagreeable circumstances, that every man who is not deficient in the sentiments of philanthropy, must wish to see peace restored, upon just principles to mankind. I shall therefore make no other apology for the liberty I take to writing this letter; not in a public ministerial character, but in a private confidential manner, so that it is not expected or desired, that you should make any further use of it, than for your private amusement; unless you should judge it proper to take any public steps in consequence of it, in which case you are at liberty to make what use of it you think proper.
All the world professes to wish for peace—England, France, Spain, Holland and America, all profess such a desire. The neutral powers profess it, and some of them are giving themselves much trouble by negotiations and offers of mediation to accomplish it, either generally or at least partially. All the nations at war with England seem to be very well agreed in the sentiment, that any partial or separate peace would only retard a general peace, and therefore do more harm than good. And this opinion is, past all doubt, perfectly just.
What measures then, can, with any plausible appearance of probability, be taken, to bring about a general peace?
Great Britain is in a situation as critical as any nation was ever known to stand in. Ireland and all her foreign dominions discontented, and almost ripe to follow the example of the United States of America, in throwing off their connections with her. The nation at home nearly equally divided between the old ministry and the new: and between the old system and the new; so that no party has an influence sufficiently clear, to take any decided step. A sentiment of compassion for England, and a jealousy of the growing commerce and naval power of their enemies; may take place in some of the neutral powers, and after some time, induce them, especially if any new motive should spring up, to become parties to the war, and thus involve all nations in the flame.
America has perhaps the least to dread; perhaps the most to gain, by such an event, of any of the nations of the world. She would wish however to avoid it. but the question is, in what manner?
If England could be unanimous in the only plan of wisdom, she might easily resolve this question; by instantly declaring the United States of America, a sovereign and independent state; and by inviting them, as such, to a congress, for a general pacification, under the mediation of the two imperial courts, as was proposed last year. But the present British ministers are not sufficiently seated in the confidence of the king or the nation, to venture upon so striking a measure. The king would be displeased; the nation alarmed; and the old ministry and their partisans would raise a popular cry against them; that they had sacrificed the honor and dignity of the crown and the essential interests of the nation.
Something is therefore wanting, to enable the government in England, to do what is absolutely necessary to be done, for the safety of the nation. In order to discover what that is, it is necessary to recollect a resolution of congress of the 5th of October, 1780, in these words:
Her imperial majesty of all the Russias, attentive to the freedom of commerce, and the rights of nations, in her declaration to the belligerent and neutral powers, having proposed regulations founded on principles of justice, equity and moderation, of which their most christian and catholic majesties, and most of the neutral maritime powers of Europe have declared their approbation, congress willing to testify their regard to the rights of commerce, and their respect for the sovereign, who hath proposed and the powers who have approved the said regulations.
Resolved, that the board of admiralty prepare and report instructions for the commanders of armed vessels, commissioned by the United States, conformable to the principles contained in the declaration of the empress of all the Russias, on the rights of neutral vessels.
That the ministers plenipotentiary from the United States, if invited thereto, be and hereby are respectively empowered to acceed to such regulations, conformable to the spirit of the said declaration as may be agreed upon by the congress expected to assemble in pursuance of the invitation of her imperial majesty.
This resolution, I had the honor, on the eighth of March, 1781, of communicating to their high mightinesses, and to the ministers of Russia, Sweden and Denmark, residing at the Hague, and to inform them that I was ready and desirous of pledging the faith of the United States to the observance of the principles of the armed neutrality, according to that resolution of congress.
Now I submit  to your consideration, sir, whether the simplest and most natural method of bringing this war to a general conclusion is not for the neutral powers to admit a minister from congress to acceed in their name to the principles of the marine treaty of neutrality, in the same manner, as France and Spain have done.
But it will be said this is acknowledging the sovereignty of the United States of America!—Very true.—And for this very reason it is desirable; because it settles the main question of the controversy; it immediately reconciles, all the ill disposed part of the English nation to the measure, it prepares the way to the two imperial courts to invite the ministers of the United States of America to a congress, for making peace under their mediation; and enables the British ministry to reconcile the king and the present opposition, to an act of parliament, declaring America independent; and most probably is the only method of saving Great Britain herself from all the horrors of an internal civil war.
This great point once decided, the moderation of the belligerent powers and the impartial equity of the two imperial mediating courts, would leave no room to doubt of a speedy, general peace.
Without some such interposition of the neutral powers, the war will probably be prolonged until a civil war breaks out in England, for which the parties there appear to be nearly ripe. The vanity of that nation will always enable artful men to flatter it with illusory hopes of divisions among their enemies, of reconciliation with America, and of separate peace with some, that they make take vengeance on others. But these are all delusions. America will never be unfaithful to her allies, nor to herself.
I wish therefore, sir, for your advice: whether it would not be prudent for the sates general to take some steps; to propose this matter to the consideration of the empress of Russia, the emperor of Germany, and all the other neutral courts; or at least to instruct their ambassadors at all those courts, to promote the admission of the United States of America, to become parties to the late marine treaty.
N. B. in 1810. This letter in the substance of it, was afterwards transformed into “A memorial to the sovereigns of Europe,” and published in the gazette of Leyden, and from that into many other journals, without any names.
The Hague, July 8, 1782.—Wrote to Mr. Jay, just then arrived at Paris from Madrid. “The Duke de la Vauguion has this moment kindly given me notice that he is to send off a courier this evening at eleven, and that the Dutch fleet has sailed this morning from the Texel.
I shall take advantage of the courier, simply to congratulate you on your arrival at Paris, and to wish you and Mrs. Jay, much pleasure in your residence there. Health, a blessing which is sought in vain among these meadows and canals, you can scarcely fail of enjoying in France.
Shall I beg the favor of you to write me, from time to time the progress of the negociation for peace? The states of Holland are to deliberate upon my project of a treaty on the 10th current, and I do not foresee any obstacle to the completion of it—slowly however. After which I fancy I shall make a further proposal with great modesty and humility, as becomes me, but which the English, if not the Russians and the Danes will think very forward and assuming.
How the loan here is likely to succeed I cannot as yet inform you. I am flattered with hopes of getting a million and an half, but I dare not depend upon one quarter part of that sum; nor indeed upon any part of it, till the money is received. Appearances in this country are not less uncertain now than they were in the times of D’Avaux and D’Estrades.
I hope in God that your Spanish negociation has not wrecked your constitution as my Dutch one has mine. I would not undergo again what I have suffered here in body and mind, for the fee simple of all their spice Islands. I love them, however, because with all their faults and under all their disadvantages, they have at bottom a strong spirit of liberty, a sincere affection for America and a kind of religious veneration for her cause.
There are intrigues here which originate in Petersburg and Copenhagen, which surprise me. They succeed very ill—but they are curious. Have you discovered any coming from the same sources at Madrid or Versailles? Whether the object of them is to stir up a party in favor of England to take a part in the war, or only to favor her in obtaining moderate terms of peace, or whether it is only to share some of her guineas by an amusement of this kind—like a game at cards, is a problem.
As to peace, no party in England seems to have influence enough to dare to make one real advance towards it. The present ministry are really to be pitied. They have not power to do any thing. I am surprised they do not all resign. If they dissolve parliament, I do not believe they would get a better. Is Mr. Carmichael with you at Paris, or does he continue at Madrid?”
(N. B. in 1810. A single hint will explain not only this letter but the history of that time. Lord Shelbourne was an Irishman, and although equal at least, if not superior, as a statesman, to all, at least to any of either of the other parties, he was equally hated by the Scotch and the English parties. To my knowledge Fox and Burke hated him as much as North and Bute.)
I must now throw together a few miscellaneous anecdotes omitted in their order, because I cannot ascertain their precise dates.
1. One last effort was made to defeat me in Holland, a very absurd and stupid attempt to be sure; but it was hazarded:

When the cities and provinces of the Batavian confederation were in the midst of their deliberations and a vast majority of them had already determined on my admission; when every day brought us fresh assurances from every quarter that the states would be unanimous in a few days—Mr. De Neufville, jun. made me a visit & with great gravity and a sort of melancholy, begged leave to communicate to me some important information and advice. His advice to me was “to desist and give up my hopes and pursuits.” Of all the oddities I had seen, this struck me with the most surprise. Mr. De Neufville advise me to desist and give up! Could his father be privy to this strange suggestion? in contradiction to every word and action of their lives, I had ever seen, heard or understood. I was determined, however, to be upon my guard. What can be your reason, Mr. D’Neufville? are not the cities and provinces very harmonious and unanimous? “Aye, but the states general cannot acknowledge you.” Why not? “We are so small and so weak.” Small and weak! Are you great and strong enough to go to war with France, Spain, America, and perhaps the emperor of Germany, and possibly the armed neutrality all together? “I am told it will not do; you must give up.” By whom are you told this? “By one of the first men in this city.” Who is he? “I cannot tell you, but he has abilities and influence equal to any man among us.” Why will you not tell me his name? “Because I must not.” If you will let me know who he is, I will send him a decent and respectful answer. “No, I am forbidden to say who it is, but he is one of the first men in the city.” By this time I was convinced it was Burgomaster Rendorp. But I answered, if you will not let me know who he is, I will tell you he is a fool and thinks me a fool. “Oh no.” But then he repeated again what he had said before about their weakness, and that I must wave my pretensions. I repeated again that he was a fool. He repeated the same things several times and I as often answered that his adviser was a fool—and thus we parted. This anecdote got wind and excited much ridicule—not at my expence, however
2. After Diggs’ visit and Mr. Laurens’ visit, a third was sent over to me, in the person of Mr S. Hartley, a respectable character, brother of Mr D. Hartley. He brought me a letter from the latter couched in a mysterious kind of language, with which that of the former concurred. The sense of both, as far as I could comprehend or conjecture, was to find out whether there was any hopes of obtaining a separate peace with America, and whether we could be induced to wave our treaty with France. I was very explicit with Mr Samuel Hartley and declared to him from first to last, that the United States would never be guilty of such a breach of faith and violation of honor; and that as far as my vote and voice could go, I would advise perpetual war, rather than stain our character with any such foul imputation. Mr. David Hartley’s letter I answered only in these words—“Peace can never come but in company with Faith and Honor; when these three can unite, let Friendship join the amiable and venerable choir.” Mr D. Hartley wrote me in answer, “that the sentiments in my letter were eternal and unchangeable,” and when I afterwards met him at Paris, he told me that he never meant we should break our faith with France, but hoped that France would consent to wave her treaty with us, and that we should treat separately from her. This convinced me that Mr. Hartley knew little of the policy of France or America.
I had several long conversations with Mr. Samuel Hartley on various subjects. Among others, concerning the great mercantile house of Hope. He said he considered Mr Hope, not only as an Englishman in his heart, but as a British officer—that is, that he was employed by the British ministry in so many ways that the profits he made in their service amounted annually to four or five thousand pounds; so that he doubted not Mr Hope would think it his duty to communicate to the British government any information that might come to his knowledge, &c. I said to Mr Hartley, that though this was true, as I believed from all I had heard in Holland, Mr Hope ought to be an American, for he was born in Boston or Braintree—His mother was an American lady, whose name was Willard; she had a sister who married a Mr John Baxter, in the same parish of Braintree with me and Mr Hope had a sister, Miss Harriot Hope whom I had often seen in America—That these connections ought to make him less hostile to America than he was. I could have enumerated more circumstances of this Mr Hope’s relations in Boston and Braintree, but I desisted here.
3. The loan! When the prospect of my public reception and a treaty of friendship began to dawn and brighten, the loan of money began to be seriously meditated. I had tryed the house of De Neufville and found it wanting. I had learned enough of its real circumstances and distresses to know that if I opened a new loan with them alone, I should ruin the credit of the U. States. Though the house had money, many friends, and many instruments, among Americans as well as others, to raise a clamor, I was determined at all risques, not to commit myself entirely to them. I received offers and solicitations which I need not name. But the house of Nicholas and Jacob Van Staphorst, and the house of De la Lande and Fynje, were the most importunate, next to the De Neufvilles. Both as far as I had been then informed, were respectable, but neither was considered as a great house, neither was an ancient house, and antiquity among mercantile houses and houses of capitalists, is in Amsterdam a distinction as much regarded as it is among princes and nobles in France or England. In the midst of all these solicitations, I received a letter from Dr. Franklin, at Passy, and another from the Duke de la Vauguion, at the Hague, most earnestly recommending to me the house of Fizeau and Grand, Sir George Grand as we called him, because he was a knight of St. Louis, was a brother of Mr Ferdinand Grand of Paris, our American banker, both of them gentlemen from Switzerland. Sir George had lived in Sweden, and kept a public house in Stockholm, at which the compte De Vergenes had met the leaders of the Revolution in 1770, and had acquired the friendship of that minister to such a degree as to obtain the cross of St. Louis, and favor as a banker. I knew very well that Dr Franklin’s letter and the duke de la Vauguion’s, originated in the same source, the compte de Vergennes’ recommendation. What should I do? Disoblige Dr Franklin? Disoblige the duke de la Vauguion? Disoblige the comte de Vergennes? Disoblige the two Grands? Disoblige the De Neufvilles, the Van Staphorsts and de la Lande & Fynje, as well as several other houses? After long deliberation, I wrote a letter to four houses, Fizeau & Grand, De Neufville, Van Staphorsts, and de la Lande & Fynje, offering to associate all of them in a joint company. Every one of them refused to unite with Mr. De Neufville
(To be continued)
John Adams.
To open a loan in the French home of Fizeau & Grand, though it was very respectable, and had always behaved towards me and all Americans with unexceptionable civility; I knew would furnish Versailles and Passy with information of every guilder I might from time to time obtain; and I had seen enough of the intrigues and waste from that quarter, to be determined at all risques not to open a loan in that house singly. Moreover all my most faithful and intelligent Dutch friends had uniformly warned me against opening my loan in a French house. They said it would lessen my reputation and materially injure the credit of the United States. If I wished a solid and lasting credit for my country, in Holland, I must select a house or houses, purely Dutch.
In the midst of all my anxiety and uncertainty an American captain of a ship by
the name of Grinnel happened to dine with me, and conversing on our want of a loan, he asked me if I had consulted Mr John Hodshon? The answer was in the negative. I had not supposed that Mr Hodshon, so easy as he was, and such a millionary, would be willing to accept it, or even advise me in it. Grinnel replied that Mr Hodshon had been so long and so extensively engaged in American commerce, had so many correspondents in America and so general an acquaintance with Americans in Europe, that he thought it very probable he would assist me, at least with his advice. He added, that if I would give him leave he would converse with Mr. Hodshon upon the subject. He did so, and brought so favorable an answer that I agreed to meet Mr. Hodshon. In several interviews, he entered very freely and candidly into conversation; said that as our Independence was now acknowledged, a loan was an object of importance and might be of utility to both countries. He doubted not that the most substantial houses in the republic might be
induced to favor it, even the house of Hope. If Mr Hope would undertake it or countenance it, success would be certain. No opposition would be made to it from any quarter. I thought Mr Hodshon knew less than I
did concerning Mr. Hope’s sentiments of American affairs. However, I have reason to think he did sound Mr Hope and received from him only such observations as I had heard reported from him several times before, viz: That America was too young to expect to borrow money at any ordinary interest, or at any interest less than the Batavian republic
had been obliged in her infancy to give: i.e. ten or twelve per cent. However this might be, Mr Hodshon said no more about Mr Hope’s assistance or countenance. He undertook the loan himself, and after adjusting all the terms, we mutually executed a contract in form, and the plan was made public. The next day upon change, he received the customary congratulations from the principal merchants and capitalists, and I thought I was very happy in so solid a connection. Mr Hodshon undertook to remove my family and furniture from Amsterdam to the Hague, and every thing was done with an order, punctuality and exactness that could not be exceeded; and his charges for every thing he did and furnished were extremely moderate.
Mr Hodshon had visited me from the beginning and had uniformly treated me with as much respect and civility as any of the other gentlemen who had traded to America. Neither myself nor my country were under any obligations to any other house that I know of, more than to his. He was very rich, worth many millions; entirely free from debt, his credit equal to any house unless that of Hope, was to be excepted, and even that, though possessed of immense resources, was much in debt and lately in the great turn of affairs, much embarrassed. Mr Hodshon had several brothers and many other relations in various parts of the republic who were very rich capitalists; so that he could have commanded a very respectable loan in spite of all the opposition that could have been made.Not many days passed however, before a clamour arose upon change in the city and pretty extensively in various parts of the republic. Mr Van Berckel told me Mr Hodshon was envied. There seemed to be a conspiracy of English and French emissaries, of Stadtholderians and patriots, of the friends and connections of Mr De Neufville, Fizeau & Grand, Van Staphorts, De la Lande & Fynje and many others, to raise a cry against Mr Hodshon. He was “anglomane;” he “was a Stadtholderian;” he “was an enemy to America,” &c. &c.—not one word of which was sufficiently well founded to make any reasonable objections against his employment in this service. However, I saw that there was a settled plan to make it a party affair, if not an engine of faction. I said nothing, but determined to let the bubble burst of itself. When I was attacked, as I sometimes was, pretty severely, in company, for the choice I had made of an house for my loan. I justified every step of my conduct in it, by such facts and reasons as not one man ever attempted to contradict or confute.
Nevertheless, in a few days Mr Hodshon came to me and said, “You cannot be ignorant sir, that an uneasiness has been excited in the city and country against yourself and me, on account of the American loan.” I answered, that I had heard and felt enough of it; but that having experienced much more formidable popular clamours in my own country, and seen that they soon subsided, I had not laid this much to heart. It had not shaken my confidence in him or in his contract. Mr Hodshon said “the opposition that was made, could not prevent him from obtaining a considerable sum of money; but it might prevent so large a loan as he and I wished, and as congress expected, and that it might expose me to reflections and misrepresentations in America, as well as in Holland, and even in England as well as France;” and added, “if you have the least inclination to be disengaged, or if you have the smallest probability of doing better for your constituents, I will readily release you from your contract.” I thanked him for his generosity, and added, that I was very willing to risque all the consequences of perseverance, and had no doubt we should succeed as well at least as I could hope to do, in any other connection I could form. But if he pleased, I would make some further enquiries. He wished I would—he was advanced in years, was infirm in his health, easy in his circumstances, perfectly clear and unembarrassed in his business and wished for repose rather than to engage in squabbles: but he would not forsake me. If I could not do better, he would proceed. We agreed to consider and enquire. In the course of my
enquiries, I was informed of a new house—that is, new to me; for I had never seen either of the gentlemen nor heard their names. The house of Wilhelm & Jean Willink, two young merchants of large capital, amiable characters, much esteemed and beloved, of very rich connections, obnoxious to no party, was suggested to me as willing to engage in
this business. I made every enquiry in my power and received the most ample satisfaction and assurance of their characters, circumstances and connections. They were willing to engage with the Vanstaphorsts and De la Lande & Fynjee. I informed Mr Hodshon of this, and he cheerfully resigned his contract, gave me his account, received his balance and my thanks.—(And I now add, in 1810, in every transaction I had with him, I found the most perfect integrity, candour, and I must add, generosity.)
I then completed a new contract with the three houses, Wilhem and Jean Willink, Nicholas and Jacob Vanstaphorst, and De La Lande and Fynjee. In the two former houses, the Willinks and Vanstaphorsts, I was not disappointed. De La Lande and Fynjee, in a few years failed. If I have reason to complain of any thing I met in Holland, it was the general recommendation of this house. No suspicion of its insolidity was every intimated to me. The Willinks and Vanstaphorsts continue, for any thing I know, to this day, 1810, bankers of the United States. I found them men of honor, and they borrowed for me, before I left Europe, nine millions of guilders, which enabled me to send, through the house of Le Couteure in Paris, by the way of the Havana, very large
sums in dollars, to Mr. Robert Morris, the financier of congress; which enabled me not only to maintain myself in Holland, France and England, but to maintain Dr Franklin and Mr Jefferson in France. Not a livre could Dr. Franklin obtain from the French court, not even for his daily bread, after it was known that I had money in Holland. Through the house of Van Ren Yvers at Paris, and the house of the Pullers in London, I drew the money from my bankers in Amsterdam, not only to maintain myself and all my colleagues in Europe, but to answer the continual presentations of bills of exchange from congress and their financier at Philadelphia. This cost me very dear, however. It cost me many very fatiguing journeys from France to Holland and from Holland to France; and many very dangerous and very uncomfortable voyages from England to Holland and from Holland to England.



John Adams.




